Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 03/27/2019. Claims 1, 16 and 21 are independent claims. Claims 1-21 have been examined and rejected in the current patent application. 
Response to Arguments
Applicant presents the following arguments in the July 06, 2021 amendment:
Zhu does not discuss claim 4, being configured to start the first, second and third agents using the User-Defined Functions (UDF functions) and following a predefined order and to stop the first agent after determining whether the source table is associated with the target table, to stop the second agent after the transmission of the change, and to stop the third agent after the change is stored in the target table, (see Page 12-16).
 Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument A, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “being configured to start the first, second and third agents using the User-Defined Functions (UDF functions) and following a predefined order and to stop the first agent after determining whether the source table is associated with the target table, to stop the second agent after the transmission of the change, and to stop the third agent after the change is stored in the target table.” Zhu discloses a replication agent (first, second and third) allows users to maintain data in separate databases.
For example, a replication agent replicates data from a source database to a target database.
After replication, the target database contains accurate and current copies of data found in the source database. This ensures that the data in the source and target databases is synchronized, 
Transaction logs 110 of source database 102 may include a single transaction log or multiple transaction logs. A data record or multiple data records having particular function identifiers, which is agents using the User-Defined Functions (UDF functions). Every Server database has a transaction log that records all transactions and the database modifications that are made by each transaction. The transaction log is a critical component of the database and, if there is a system failure, the transaction log might be required to bring your database back to a consistent state. Source database 102 may include software, firmware and hardware or any combination thereof. The software may include one or more applications that create, delete and modify database tables, schemas, indexes, data, etc., stored in those tables. Target database 104 is a database in database system 100 that includes a copy of the state, data, tables, data types, indexes, etc., of source database. See Zhu: Para. 0017-0029). A data record may include a function identifier that has a value indicative to the action performed by a transaction stored in a data record. Server user-defined functions are routines that accept parameters, perform an action, such as a complex calculation, and return the result of that action as a value. The return value can either be a single scalar value or a result set, (see Zhu: Para. 0033-0048 and FIG. 1-4).
Agent jobs are typically associated with a change data capture enabled database one that is used to populate the database change tables, and one that is responsible for change table cleanup. Both jobs consist of a single step that runs a Transact database command. The Transact database command that is invoked is a change data capture defined stored procedure that implements the logic of the job. The change data capture agent jobs are removed when change data capture is disabled for a database. The capture job can also be removed when the first 
Before changes to any individual tables within a database can be tracked, change data capture must be explicitly (start or stop) for the database. The applicant should consider Zhu teaches the concept of claim limitation. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations. 
  Applicant presents the following arguments in the July 06, 2021 amendment:
Zhu does not discuss claim 5, being configured to start the third agent upon receiving an information indicating that the change is transmitted to the target computing system, (see Page 16-18). 
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument B, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “being configured to start the third agent upon receiving an information indicating that the change is transmitted to the target computing system.” Zhu discloses generated DDL commands may be distributed to target databases 104 that accept and process the DDL commands such that the data in the source database 102 and target databases 104 is synchronized. DDL generator 204 generates a DDL command compatible with a target database 104 that requires DDL and other commands to maintain schema changes to tables, columns, indexes, etc. This ensures that the DML commands that manipulate data in target database 104 are processed properly subsequent to a schema change in source database
104. Once reconstructed, DDL generator 204 passes the generated DDL commands to DDL distributor 206. DDL distributor 206 distributes the reconstructed DDL commands to replication server 108. Replication server 108 then distributes the reconstructed DDL commands to target databases 104. Because the reconstructed DDL commands are distributed to target databases
104, DML and other commands that manipulate data in source database 102 are properly replicated to target databases 104 before and after changes are made to tables, columns and/or indexes of source database 102. Therefore, the applicant's claim concept is similar to what Zhu discloses. A replication agent (contains a three layer three agents) replicates data from a source database to a target database. After replication, the target database contains accurate and current copies of data found in the source database. This ensures that the data in the source and target databases is synchronized, and allows a user to retrieve data from either a source or a target database, as well as rely on the target database in case of the source database failure. Example changes to data elements include adding or deleting a table, truncating a table, adding a column to a table, removing a column from a table, and adding an index to a table, to name a few examples. To replicate those DDL commands, a conventional replication agent reads the transaction logs in the source database, identifies the DDL commands and transmits those
DDL commands to target databases. The examiner reads Figure 2 Paragraph 30 as having a replication agent connecting the source database and the target database. The replication agent contains a three layer (three agents under the replication agent - log access interface, DDL generator, DDL distributor, See Figure 1 and 2) process which includes log access and the DDL generator and DDL distributor and a replication agent system database. The function identifier is similar to the UDF function because they indicate value and parameters to perform an action by transaction performed in the database. The information is logged and then the transaction is stored at the target using an API associated with the source database. The source database may include a single transaction or multiple transaction databases may represent changes to tables and are stored. Once the function identifies that the change is there the agent will start. Once a change data function has been completed, the job is completed and it stops. If there is nothing to change, the function won't trigger a start. If the change has been completed the source database between the function database the function will stop. Between the source database and function database we apply three layer agencies as described in Figure 2. The agents associate between the source database and the target. They do change or modify the update and they store and distribute the update. The agents associate between the source database and the target database what file or data needs to be changed. Once the change happens they store the data, then distribute the update, (see Zhu: Para. 0030-0046 and FIG.1-3). The source of change data for change data capture is the Server transaction log. As inserts, updates, and deletes are applied to tracked source tables, entries that describe those changes are added to the log. The log serves as input to the capture process. This reads the log and adds information about changes to the tracked table's associated change table. Functions are provided to enumerate the changes that appear in the change tables over a specified range, returning the information in the form of a filtered result set. The filtered result set is typically used by an application process to update a representation of the source in some external environment.
Before changes to any individual tables within a database can be tracked, change data capture must be explicitly (start or stop) for the database. The applicant should consider Zhu teaches the concept of claim limitation. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations. 
Applicant presents the following arguments in the July 06, 2021 amendment:
Baldasaro does not discuss claim 8, being configured to perform the installation of the User-Defined Functions (UDF functions) in case the change is a first change that occurred in the data of the source computing system, (see Page 18-19).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument C, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “being configured to perform the installation of the User-Defined Functions (UDF functions) in case the change is a first change that occurred in the data of the source computing system.” Baldasaro discloses the changes the value of a data item in a particular class of data items may affect only one of the items in that class. May track changes in the value of a data item on a fine-grained basis (e.g., at regular, relatively small intervals). A user-defined function (UDP) 626. The UDP provides a mechanism for the DM BS 628 to transfer data to or receive data from the database stored in the data stores
624 that are managed by the DBMS, (see Baldasaro: Para. 0082-0088, 0134, 0135 and 0159).
Therefore, the applicant's claim concept is similar to what Baldasaro discloses. The tracking data structure 1306 may be a table, a database, a list, etc. The tracking data structure 1306 may be a single source of information {e.g., a single table) that identifies, on a granular basis as defined by the use case, the value of the data item at a given time. This reads on the claim concept of being configured to perform the installation of the User-Defined Functions (UDF functions) in case the change is a first change that occurred in the data of the source computing system). The data item tracking and alerting system may provide automated tracking and interpolation of data items relating to vehicle maintenance, in order to automatically generate warnings when some of the data items fall below a predetermined computational threshold. The tracking data structure 1306, various controls 1308 may be defined. The one or more continuous queries 804 may include one or more source windows 806 and one or more derived windows 808. A continuous query may be described as a directed graph of source, relational, pattern matching, and procedural windows, (see Baldasaro: Para. 0089-0100). At the basic database level you can track changes by having a separate table that gets an entry added to it via triggers on
INSERT /UPDATE/DELETE statements. That's the general way of tracking changes to a database table. The other thing you want is to know which user made the change. Change
Tracking will record no history about the changes performed on a database table, where it will record the last change performed on that row, without retaining the version history. The change tracking functions to obtain changes and information about the changes that were made to a database by using the user-defined function. To obtain the changed rows for a table and information about the changes, use CHANG ET ABLE. For example, the following query obtains changes for the table. A database that has change tracking enabled has a version counter that increases as changes are made to change tracked tables. The applicant should consider Baldasaro teaches the concept of claim limitation. This discloses the current claim language.
Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations.
Applicant presents the following arguments in the July 06, 2021 amendment:
Zhu does not discuss claim 18, further comprising automatically parsing the transaction log of the source computing system, for detecting the change, in accordance with a predefined capture frequency, (see Page 20-22).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument D, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “further comprising automatically parsing the transaction log of the source computing system, for detecting the change, in accordance with a predefined capture frequency.” Zhu discloses a data record indicative of a data element change from transaction logs of a source database. Generate a DDL command compatible with a target database using the retrieved data record. The transaction log {automatically parsing) is a critical component of the database. If there is a system failure, you will need that log to bring your database back to a consistent state. Server database has a transaction log that records all transactions and the database modifications made by each transaction {frequency capture within predefined). The log cache is managed separately from the buffer cache for data pages, which results in simple, fast, and robust code within the Server Database Engine. Change data capture (CDC) is a set of software design patterns used to determine and track/detect the data that has changed so that action can be taken using the changed data. Transactional databases store all changes in a transaction log in order to recover the committed state of the database should the database crash for whatever reason. Log based CDC takes advantage of this aspect of the transactional database to read the changes from the log, (see Zhu: Para. 0020-0045). Therefore, the applicant's claim concept is similar to what Zhu discloses. Server provides us with number of built-in functions that can be used to read the online Server Transaction Log file data. fn_dblog is an undocumented built-in, system table-valued function, that can be used to read the active portion of the on line SQL Server Transaction Log File. This function takes two parameters, the start and the end LSN of the log. A data record from a transaction log of source database indicative of a data element change is retrieved. A DDL command is generated from the retrieved data record. Once generated, the DDL command is distributed for replication to a target database such that the source database and the target database are synchronized. The applicant should consider Zhu teaches the concept of claim limitation. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations. 
Applicant presents the following arguments in the July 06, 2021 amendment:
Independent Claim(s) 1, 16 & 21 have been amended to recite does not discuss, the control system being configured to install a first agent of the source computing system for detecting a change in a source table by monitoring and parsing a transaction log; install a second agent for reading a change table; install a third agent of the target computing system for receiving a transmitted change, (see Page 10-12). 
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument E, Regarding applicant's Arguments/Remarks filed on
April 01, 2021 with respect to independent claim(s) 1, 16 & 21 has been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Regarding applicant's remarks stating that “the control system being configured to install a first agent of the source computing system for detecting a change in a source table by monitoring and parsing a transaction log; install a second agent for reading a change table; install a third agent of the target computing system for receiving a transmitted change.” The arguments are now rejected by newly cited art 'US 2017/0011087 A1 Hyde' as explained in the body of rejection below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 12, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan et al. (US 2019/0102418 A1, hereinafter Vasudevan), in view of Hyde et al. (US 2017/0011087 A1, Hyde) and in view of Lerios et al. (US 2016/0034547 A1, hereinafter Lerios).  
Regarding independent claim(s) 1, Vasudevan discloses a control system for remotely controlling a change data capture (CDC) system, the change data capture (CDC) system comprising a source computing system (Vasudevan discloses the change data capture system can include support for features such as distributed source such as databases such as Apache Cassandra, Kafka, MongoDB, Oracle NoSQL, or Google Bigtable to address these considerations. A distributed database or a distributed data stream, and preparation of a canonical format output, for use with one or more heterogeneous targets (multiple target types). The ongoing process of synchronizing data between two or more devices and updating changes automatically between them to maintain consistency within systems. Change data capture records insert, update, and delete activity that is applied to a SQL Server table, (see Vasudevan: Para. 0025-0035 and 0270). This reads on the claim concept of a control system for remotely controlling a change data capture (CDC) system, the change data capture (CDC) system comprising a source computing system), 
the source computing system comprising at least one source processor and a source memory coupled to the at least one source processor, and a target computing system, the target computing system comprising at least one target processor and a target memory coupled to the at least one target processor (Vasudevan discloses computing environment that includes one or more computer resources (e.g., CPU, memory) 102, can be configured to capture change data from a distributed data source 110, for use with one or more targets. A processor (CPU) is the logic circuitry that responds to and processes the basic instructions that drive a computer. A target database with the data in a source database. A heterogeneous computing system refers to a system that contains different types of computational units, such as multicore CPUs, GPUs, DSPs, FPGAs, and ASICs. The computational units in a heterogeneous system typically include a general-purpose processor that runs an operating system. Computing device, machine, or microprocessor, including one or more processors, memory and/or computer readable storage media programmed according to the teachings of the present disclosure. The target database is the database to which you are moving the new changes. Note: Depending on whether you are performing an upgrade or update, and the stage within the process you are, these terms are relative and can refer to different databases. The source database is the database from which the new changes are coming, (see Vasudevan: Para. 0041-0045 and 0267-0268). CDC also identifies and replicates changes to source schema changes, enabling targets to dynamically adapt to structural updates. This reads on the claim concepts of the source computing system comprising at least one source processor and a source memory coupled to the at least one source processor, and a target computing system, the target computing system comprising at least one target processor and a target memory coupled to the at least one target processor). 
the target computing system being configured to store a copy of data of the source computing system, the source computing system and the target computing system being configured to execute coordinated actions using predefined agents in order identify a change to data of the source computing system and to propagate (the one or more targets can be heterogeneous targets includes as target system such as one or more of a database, message queue, or other target and associated with the distributed data source system, and provides access 202 to the source change trace entity(s), e.g., commit logs, at nodes of the distributed data source system. The change data capture system can include an extract component for example an access API 114 that enables communication with the distributed data source, and a change data capture process manager (CDC process manager). Changes to any individual tables within a database can be tracked, change data capture must be explicitly enabled for the database by using the stored procedure/data. Source tables can be identified as tracked tables by using the stored procedure/data. Agent jobs are typically associated with a change data capture enabled database: one that is used to populate the database change tables, and one that is responsible for change table cleanup, (see Vasudevan: Para. 0034, 0042, 0047, 0050, 0077, 0098, 0187, 0188 and 0214). This reads on the claim concept of the target computing system being configured to store a copy of data of the source computing system, the source computing system and the target computing system being configured to execute coordinated actions using predefined agents in order identify a change to data of the source computing system and to propagate), and
However, Vasudevan does not appears to specifically disclose the control system being configured to install a first agent of the source computing system for detecting a change in a source table by monitoring and parsing a transaction log; install a second agent for reading a change table; install a third agent of the target computing system for receiving a transmitted change.
In the same field of endeavor, Hyde discloses the control system being configured to install a first agent of the source computing system for detecting a change in a source table by monitoring and parsing a transaction log; install a second agent for reading a change table; install a third agent of the target computing system for receiving a transmitted change (Hyde discloses the method, system, and/or medium may be configured to identify a plurality of data sources comprising a first data source and a second data source of data to be loaded to a data warehouse. For example, at runtime, an agent deployed on a desktop, web services, or otherwise in communication with a source coordinates the execution of one or more integration processes (system includes multiple agent). The Replication Process 508----Replicators 512 deployed on both database systems that perform: (1) on the source database system 502----continuous asynchronous change data capture (CDC) at a low level in the database, then compresses and ships the changed data across the network and, (2) on the target database system 504- receives the changed data from one or more source systems and loads them into the target database 504 (into the SDS 506 schemas, e.g., one per source). For example, approach the source tables are joined and the data may be shipped to the DI agent and then loaded to a working table before the integration step loads the tables into the target table. FMW console 346 is representative of one or more hardware and/or software elements configured to manage aspects of application server, such as information related to servlet container 348, web services container 350, and data sources connection pool 334 (monitor server, application performance, view server and domain log files). Transaction Processing system to the data warehouse 504 and change data capture required for incremental ETL. Network interface subsystem 1180 serves as an interface for receiving data from and transmitting data to other systems from computer system 1100. The method, system, and/or medium may receive information about the plurality of data sources and one or more data types of the data associated with the plurality of data sources and/or identify that the data is to be loaded from the second data source. A processing method which involves processing only a data partition newly added to a dataset when the existing data is already processed (Incremental) and a process where new and updated data from some source is loaded into a destination. A data extraction phase where data is read from the first system, a data cleansing phase, and a data loading phase where data is written to the second system. Agent jobs are typically associated with a change data capture enabled database, (see Hyde: Para. 0032-0045, 0058-0065, 0071-0083, 0103-0105 and 0108-0114). This reads the claim concepts of the control system being configured to install a first agent of the source computing system for detecting a change in a source table by monitoring and parsing a transaction log; install a second agent for reading a change table; install a third agent of the target computing system for receiving a transmitted change); and 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the change data capture system can include target and distributed source of Vasudevan in order to have incorporated the agent deployed on different sources, as disclosed by Hyde, since both of these mechanisms are directed to configured to identify a plurality of data sources comprising a first data source and a second data source of data to be loaded to a data warehouse, the first data source comprising a business intelligence server and the second data source comprising a local table of the computing system. In some examples, the method, system, and/or medium may receive information about the plurality of data sources and one or more data types of the data associated with the plurality of data sources and/or identify that the data is to be loaded from the second data source. The method, system, and/or medium may also receive the data from the first data source, store the data as a text file in the second data source, and/or convert data types of the data to the particular data type based at least in part on the identification that the data is to be loaded from the second data source. An agent is a persistent, goal-oriented computer program that reacts to its environment and runs without continuous direct supervision to perform some function for an end user or another program. Some, but not all, agents have user interfaces. Change data capture (CDC) uses the Server agent to record insert, update, and delete activity that applies to a table. A good example of a data consumer that this technology targets is an extraction, transformation, and loading (ETL) application. An ETL application incrementally loads change data from Server source tables to a data warehouse or data mart.  The representation of the source tables within the data warehouse must reflect changes in the source tables, an end-to-end technology that refreshes a replica of the source is not appropriate. Instead, you need a reliable stream of change data that is structured so that consumers can apply it to dissimilar target representations of the data. Server change data capture provides this technology. Before changes to any individual tables within a database can be tracked, change data capture must be explicitly enabled for the database. All objects that are associated with a capture instance are created in the change data capture schema of the enabled database. To accommodate table changes in the source tables that are being tracked is a difficult issue for downstream consumers. Typically, the current capture instance will continue to retain its shape when DDL changes are applied to its associated source table. The logic for change data capture process is embedded in the stored procedure an internal server function built as part of server and also used by transactional replication to harvest changes from the transaction log. The transactional logreader alone is used to satisfy the change data needs for both of these consumers. This strategy significantly reduces log contention when both replication and change data capture are enabled for the same database. To ensure a transactionally consistent boundary across all the change data capture change tables that it populates, the capture process opens and commits its own transaction on each scan cycle. It detects when tables are newly enabled for change data capture, and automatically includes them in the set of tables that are actively monitored for change entries in the log. Similarly, disabling change data capture will also be detected, causing the source table to be removed from the set of tables actively monitored for change data. When processing for a section of the log is finished, the capture process signals the server log truncation logic, which uses this information to identify log entries eligible for truncation. Server Agent jobs are typically associated with a change data capture enabled database. The capture job is also created when both change data capture and transactional replication are enabled for a database, and the transactional log reader job is removed because the database no longer has defined publications. Incorporating the teachings of Hyde into Vasudevan would produce data integration system is disclosed which enables dynamically switching between sources for loading data into a data warehouse by utilizing a source-dependent data store at the data warehouse, as disclosed by Hyde, (see Abstract). 
However, Vasudevan and Hyde do not appears to specifically disclose store the change to the target computing system, dynamically install User-Defined Functions (UDF functions) in the source and target systems in order to control the agents to perform the coordinated actions. 
In the same field of endeavor, Lerios discloses store the change to the target computing system, dynamically install User-Defined Functions (UDF functions) in the source and target systems in order to control the agents to perform the coordinated actions (Lerios disclose user-defined functions are routines that accept parameters, perform an action, such as complex calculation, and return the result of that action as a value. The return value can either be single scalar/table-value/system functions value or a result set. A user-defined function takes zero or more input parameters and returns either a scalar value or a table. The system can detect concurrent changes and operating system to target any data. This behavior is different from parameters with default values in user-defined stored procedures in which omitting the parameter also implies the default value. For example, in their lower section, either a tabular representation of the table (e.g., a table with 2D coordinates and/or classification/type for each point) and/or a visualization driven by the table values (e.g., a scatter plot of the same 2D points, using color to distinguish point classes), (see Lerios: Para. 0036, 0076-0083, 0113-0115 and 0129). Creating own functions, these functions will be applied across the data and use the built in functions. Functions provide a consistent way to accept parameters, run logical routines like looping statements, and perform complex calculations, output data. Scalar functions take in one or more parameters, process them through the code, and then outputs a single value. The table valued functions take in parameters ae well, but output but an entire table result set. This reads on the claim concept of store the change to the target computing system, dynamically install User-Defined Functions (UDF functions) in the source and target systems in order to control the agents to perform the coordinated actions).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the change data capture system can include target and distributed source of Vasudevan and Hyde in order to have incorporated the user-defined function (UDF) with different computing system, as disclosed by Lerios, since both of these mechanisms are directed to CDC techniques are used to identify changes. CDC can be the basis to synchronize another system with the same incremental changes, or to store an audit trail of changes. The audit trail may subsequently be used for other uses e.g. to update a data warehouse or to run analyses across the changes e.g. to identify patterns of changes. Server CDC or Change Data Capture is the process of capturing and recording changes made to the Microsoft SQL Server database. CDC records INSERT, UPDATE, and DELETE operations performed on a source table and then publishes this information to a target table. Change Data Capturing (CDC) is asynchronous by default. It can be applied when building caches, messaging, search engines, backups, and as part of a larger solution to alleviate system failures. Change data capture (CDC) is the process of capturing changes made at the data source and applying them throughout the enterprise. CDC minimizes the resources required for ETL (extract, transform, and load) processes because it only deals with data changes. The goal of CDC is to ensure data synchronicity. A user-defined function (UDF) is a function provided by the user of a program or environment, in a context where the usual assumption is that functions are built into the program or environment. A user defined function provides a mechanism for extending the functionality of the database server by adding a function, which can be evaluated in standard query language (usually SQL) statements. The SQL standard distinguishes between scalar and table functions. A scalar function returns only a single value (or NULL), whereas a table function returns a (relational) table comprising zero or more rows, each row with one or more columns. Defines the programming language in which the user defined function is implemented; examples include SQL, C, C# and Java. Defines the conventions that are used to pass the function parameters and results between the implementation of the function and the database system. A name for the function that is unique within the database. Stored procedures allow the user to group a set of SQL commands. A procedure can accept parameters and execute its SQL statements depending on those parameters. Incorporating the teachings of Lerios into Vasudevan and Hyde would produce the operation being received through an interface provided by the computing system, and wherein the operation is based at least in part on a Structured Query Language (SQL). At least one optimization can be performed based at least in part on the operation. The operation can be executed using at least the first data and the second data, as disclosed by Lerios, (see Abstract). 
Regarding dependent claim(s) 2, the combination of Vasudevan, Hyde and Lerios discloses the system as in claim 1. However, Vasudevan and Hyde do not appear to specifically disclose being configured to install the User-Defined Functions (UDF functions) by: connecting to the source computing system via a predefined interface; installing a portion of the User-Defined Functions (UDF functions) in the source computing system; connecting to the target computing system via the predefined interface; installing another portion of the User-Defined Functions (UDF functions) in the target computing system; configuring the change data capture (CDC) system by invoking User-Defined Functions (UDF functions) in the source and target systems in a predefined order. 
In the same field of endeavor, Lerios discloses being configured to install the User-Defined Functions (UDF functions) by: connecting to the source computing system via a predefined interface; installing a portion of the User-Defined Functions (UDF functions) in the source computing system; connecting to the target computing system via the predefined interface; installing another portion of the User-Defined Functions (UDF functions) in the target computing system; configuring the change data capture (CDC) system by invoking User-Defined Functions (UDF functions) in the source and target systems in a predefined order (Lerios discloses UDFs invoke an executable that reads the former file, converts its format from JPEG to PNG, and writes out the latter file. It may receive as its single parameter a matrix, invoke a native executable that is capable of performing matrix inversion using custom, high performance hardware, feed the parameter matrix into the executable via its standard input stream, read the inverted matrix via the executable's standard output stream, and return that result. Provide high-level user interfaces to access and connect to data from different data sources. The SQLdriven distributed operating system 202 can also connect data sources and/or data sinks using the data connectors. A user to extend the set of supported functions via functions composed by the user in any language, (see Lerios: Para. 0054, 0063, 0083-0089, 0108-0110). User-defined functions are routines that accept parameters, perform an action, such as a complex calculation, and return the result of that action as a value. The return value can either be a single scalar/table-value/system functions value or a result set. A user-defined function takes zero or more input parameters and returns either a scalar value or a table. The system can detect concurrent changes and operating system to target any data (CDC). This behavior is different from parameters with default values in user-defined stored procedures in which omitting the parameter also implies the default value, (see Lerios: Para. 0036, 0076-0083, 0115 and 0129). ETL is a type of data integration that refers to the three steps (extract, transform, and load) used to blend data from multiple sources. It's often used to build a data warehouse, (see Lerios: Para. 0031-0036 and 0079). Any of a set of subroutines that perform standard mathematical functions included in a programming language; either included in a program at compilation time, or called when a program is executed. (Predefined) a built-in function is a piece for programming that takes zero or more inputs and returns a value. This reads on the claim concept of being configured to install the User-Defined Functions (UDF functions) by: connecting to the source computing system via a predefined interface; installing a portion of the User-Defined Functions {UDF functions) in the source computing system; connecting to the target computing system via the predefined interface; installing another portion of the User-Defined Functions (UDF functions) in the target computing system; configuring the change data capture (CDC) system by invoking User-Defined Functions (UDF functions) in the source and target systems in a predefined order). 
Regarding dependent claim(s) 7, the combination of Vasudevan, Hyde and Lerios discloses the system as in claim 1. However, Vasudevan and Hyde do not appear to specifically disclose being configured to receive a user input indicating that a change is occurred in data of the source computing system, and receive a trigger signal from the user for the installing the User-Defined Functions (UDF functions).
In the same field of endeavor, Lerios discloses being configured to receive a user input indicating that a change is occurred in data of the source computing system, and receive a trigger signal from the user for the installing the User-Defined Functions (UDF functions) (Lerios discloses triggers and parametrized pipelines, general-purpose state machines can be implemented with the distributed operating system. UDFs invoke an executable that reads the former file, converts its format from JPEG to PNG, and writes out the latter file. Allows UDFs to invoke external services as well. For example, a UDP implemented through the SQL-driven distributed operating system 202 may receive as parameters it may receive as its single parameter a matrix, invoke a native executable that is capable of performing matrix inversion using custom, high performance hardware, feed the parameter matrix into the executable via its standard input stream, read the inverted matrix via the executable's standard output stream, and return that result. User can be prompted to input a value using & character & can be used to prompt input for different data types. Provide high-level user interfaces to access and connect to data from different data sources. The SQLdriven distributed operating system 202 can also connect data sources and/or data sinks using the data connectors. A user to extend the set of supported functions via functions composed by the user in any language, (see Lerios: Para. 0051, 0054, 0063, 0078, 0083-0089, 0108-0110). User-defined functions are routines that accept parameters, perform an action, such as a complex calculation, and return the result of that action as a value. The return value can either be a single scalar/table-value/system functions value or a result set. A user-defined function takes zero or more input parameters and returns either a scalar value or a table. The system can detect concurrent changes and operating system to target any data (CDC). This behavior is different from parameters with default values in user-defined stored procedures in which omitting the parameter also implies the default value, (see Lerios: Para. 0036, 0076-0083, 0115 and 0129). This reads on the claim concept of being configured to receive a user input indicating that a change is occurred in data of the source computing system, and receive a trigger signal from the user for the installing the User-Defined Functions (UDF functions)). 
Regarding dependent claim(s) 12, the combination of Vasudevan and Lerios discloses the system as in claim 1. However, Vasudevan does not appear to specifically disclose being configured to install the User-Defined Functions (UDF functions) by: connecting to the source computing system via a predefined interface; installing a portion of the User-Defined Functions (UDF functions) in the source computing system; connecting to the target computing system via the predefined interface; installing another portion of the User-Defined Functions (UDF functions) in the target computing system; configuring the change data capture (CDC) system by invoking User-Defined Functions (UDF functions) in the source and target systems in a predefined order, the predefined interface being an application programming interface (API). 
In the same field of endeavor, Lerios discloses being configured to install the User-Defined Functions (UDF functions) by: connecting to the source computing system via a predefined interface; installing a portion of the User-Defined Functions (UDF functions) in the source computing system; connecting to the target computing system via the predefined interface; installing another portion of the User-Defined Functions (UDF functions) in the target computing system; configuring the change data capture (CDC) system by invoking User-Defined Functions (UDF functions) in the source and target systems in a predefined order, the predefined interface being an application programming interface (API) (Lerios discloses the interface can be, for example, an application programming interface (API), which may be built using standard communication technologies (e.g., Apache Thrift). UDFs invoke an executable that reads the former file, converts its format from JPEG to PNG, and writes out the latter file. It may receive as its single parameter a matrix, invoke a native executable that is capable of performing matrix inversion using custom, high performance hardware, feed the parameter matrix into the executable via its standard input stream, read the inverted matrix via the executable's standard output stream, and return that result. Provide high-level user interfaces to access and connect to data from different data sources. The SQLdriven distributed operating system 202 can also connect data sources and/or data sinks using the data connectors. A user to extend the set of supported functions via functions composed by the user in any language, (see Lerios: Para. 0038, 0054, 0063, 0083-0089, 0108-0110). User-defined functions are routines that accept parameters, perform an action, such as a complex calculation, and return the result of that action as a value. The return value can either be a single scalar/table-value/system functions value or a result set. A user defined function takes zero or more input parameters and returns either a scalar value or a table. The system can detect concurrent changes and operating system to target any data (CDC). This behavior is different from parameters with default values in user-defined stored procedures in which omitting the parameter also implies the default value, (see Lerios: Para. 0036, 0076-0083, 0115 and 0129). ETL is a type of data integration that refers to the three steps (extract, transform, and load) used to blend data from multiple sources. It's often used to build a data warehouse, (see Lerios: Para. 0031- 0036 and 0079). Any of a set of subroutines that perform standard mathematical functions included in a programming language; either included in a program at compilation time, or called when a program is executed. (Predefined) a built-in function is a piece for programming that takes zero or more inputs and returns a value. This reads on the claim concept of being configured to install the User-Defined Functions (UDF functions) by: connecting to the source computing system via a predefined interface; installing a portion of the User-Defined Functions (UDF functions) in the source computing system; connecting to the target computing system via the predefined interface; installing another portion of the User-Defined Functions (UDF functions) in the target computing system; configuring the change data capture (CDC) system by invoking User-Defined Functions (UDF functions) in the source and target systems in a predefined order, the predefined interface being an application programming interface (API)).  
Regarding claim 16, (drawn method): claim 16 is method claims respectively that correspond to system of claim 1. Therefore, 16 is rejected for at least the same reasons as the system of 1. 
Regarding independent claim(s) 21, Vasudevan discloses a computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code configured to remotely control a change data capture (CDC) system, the change data capture (CDC) system comprising a source computing system and target computing system (Vasudevan discloses including one or more processors, memory and/or computer readable storage media programmed the change data capture system can include support for features such as distributed source such as databases such as Apache Cassandra, Kafka, MongoDB, Oracle NoSQL, or Google Bigtable to address these considerations. A distributed database or a distributed data stream, and preparation of a canonical format output, for use with one or more heterogeneous targets (multiple target types). The ongoing process of synchronizing data between two or more devices and updating changes automatically between them to maintain consistency within systems. Change data capture records insert, update, and delete activity that is applied to a SQL Server table, (see Vasudevan: Para. 0025-0035, 0267 and 0270). This reads on the claim concept of a control system for remotely controlling a change data capture (CDC) system, the change data capture (CDC) system comprising a source computing system and target computing system), 
the source computing system comprising at least one source processor and a source memory coupled to the at least one source processor, and a target computing system, the target computing system comprising at least one target processor and a target memory coupled to the at least one target processor (Vasudevan discloses computing environment that includes one or more computer resources (e.g., CPU, memory) 102, can be configured to capture change data from a distributed data source 110, for use with one or more targets. A processor (CPU) is the logic circuitry that responds to and processes the basic instructions that drive a computer. A target database with the data in a source database. A heterogeneous computing system refers to a system that contains different types of computational units, such as multicore CPUs, GPUs, DSPs, FPGAs, and ASICs. The computational units in a heterogeneous system typically include a general-purpose processor that runs an operating system. Computing device, machine, or microprocessor, including one or more processors, memory and/or computer readable storage media programmed according to the teachings of the present disclosure. The target database is the database to which you are moving the new changes. Note: Depending on whether you are performing an upgrade or update, and the stage within the process you are, these terms are relative and can refer to different databases. The source database is the database from which the new changes are coming, (see Vasudevan: Para. 0041-0045 and 0267-0268). CDC also identifies and replicates changes to source schema changes, enabling targets to dynamically adapt to structural updates. This reads on the claim concepts of the source computing system comprising at least one source processor and a source memory coupled to the at least one source processor, and a target computing system, the target computing system comprising at least one target processor and a target memory coupled to the at least one target processor). 
the target computing system being configured to store a copy of data of the source computing system, the source computing system and the target computing system being configured to execute coordinated actions using predefined agents in order identify a change to data of the source computing system and to propagate (the one or more targets can be heterogeneous targets includes as target system such as one or more of a database, message queue, or other target and associated with the distributed data source system, and provides access 202 to the source change trace entity(s), e.g., commit logs, at nodes of the distributed data source system. The change data capture system can include an extract component for example an access API 114 that enables communication with the distributed data source, and a change data capture process manager (CDC process manager). Changes to any individual tables within a database can be tracked, change data capture must be explicitly enabled for the database by using the stored procedure/data. Source tables can be identified as tracked tables by using the stored procedure/data. Agent jobs are typically associated with a change data capture enabled database: one that is used to populate the database change tables, and one that is responsible for change table cleanup, (see Vasudevan: Para. 0034, 0042, 0047, 0050, 0077, 0098, 0187, 0188 and 0214). This reads on the claim concept of the target computing system being configured to store a copy of data of the source computing system, the source computing system and the target computing system being configured to execute coordinated actions using predefined agents in order identify a change to data of the source computing system and to propagate), and    
However, Vasudevan does not appears to specifically disclose the computer-readable program code configured to install a first agent of the source computing system for detecting a change in the source table by monitoring and parsing a transaction log; install a second agent for reading a change table; install a third agent of the target computing system for receiving a transmitted change. 
In the same field of endeavor, Hyde discloses the computer-readable program code configured to install a first agent of the source computing system for detecting a change in the source table by monitoring and parsing a transaction log; install a second agent for reading a change table; install a third agent of the target computing system for receiving a transmitted change (Hyde discloses the method, system, and/or medium may be configured to identify a plurality of data sources comprising a first data source and a second data source of data to be loaded to a data warehouse. For example, at runtime, an agent deployed on a desktop, web services, or otherwise in communication with a source coordinates the execution of one or more integration processes (system includes multiple agent). The Replication Process 508----Replicators 512 deployed on both database systems that perform: (1) on the source database system 502----continuous asynchronous change data capture (CDC) at a low level in the database, then compresses and ships the changed data across the network and, (2) on the target database system 504- receives the changed data from one or more source systems and loads them into the target database 504 (into the SDS 506 schemas, e.g., one per source). For example, approach the source tables are joined and the data may be shipped to the DI agent and then loaded to a working table before the integration step loads the tables into the target table. FMW console 346 is representative of one or more hardware and/or software elements configured to manage aspects of application server, such as information related to servlet container 348, web services container 350, and data sources connection pool 334 (monitor server, application performance, view server and domain log files). Transaction Processing system to the data warehouse 504 and change data capture required for incremental ETL. Network interface subsystem 1180 serves as an interface for receiving data from and transmitting data to other systems from computer system 1100. The method, system, and/or medium may receive information about the plurality of data sources and one or more data types of the data associated with the plurality of data sources and/or identify that the data is to be loaded from the second data source. A processing method which involves processing only a data partition newly added to a dataset when the existing data is already processed (Incremental) and a process where new and updated data from some source is loaded into a destination. A data extraction phase where data is read from the first system, a data cleansing phase, and a data loading phase where data is written to the second system. Agent jobs are typically associated with a change data capture enabled database, (see Hyde: Para. 0032-0045, 0058-0065, 0071-0083, 0103-0105 and 0108-0114). This reads the claim concepts of the computer-readable program code configured to install a first agent of the source computing system for detecting a change in the source table by monitoring and parsing a transaction log; install a second agent for reading a change table; install a third agent of the target computing system for receiving a transmitted change); and 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the change data capture system can include target and distributed source of Vasudevan in order to have incorporated the agent deployed on different sources, as disclosed by Hyde, since both of these mechanisms are directed to configured to identify a plurality of data sources comprising a first data source and a second data source of data to be loaded to a data warehouse, the first data source comprising a business intelligence server and the second data source comprising a local table of the computing system. In some examples, the method, system, and/or medium may receive information about the plurality of data sources and one or more data types of the data associated with the plurality of data sources and/or identify that the data is to be loaded from the second data source. The method, system, and/or medium may also receive the data from the first data source, store the data as a text file in the second data source, and/or convert data types of the data to the particular data type based at least in part on the identification that the data is to be loaded from the second data source. An agent is a persistent, goal-oriented computer program that reacts to its environment and runs without continuous direct supervision to perform some function for an end user or another program. Some, but not all, agents have user interfaces. Change data capture (CDC) uses the Server agent to record insert, update, and delete activity that applies to a table. A good example of a data consumer that this technology targets is an extraction, transformation, and loading (ETL) application. An ETL application incrementally loads change data from Server source tables to a data warehouse or data mart.  The representation of the source tables within the data warehouse must reflect changes in the source tables, an end-to-end technology that refreshes a replica of the source is not appropriate. Instead, you need a reliable stream of change data that is structured so that consumers can apply it to dissimilar target representations of the data. Server change data capture provides this technology. Before changes to any individual tables within a database can be tracked, change data capture must be explicitly enabled for the database. All objects that are associated with a capture instance are created in the change data capture schema of the enabled database. To accommodate table changes in the source tables that are being tracked is a difficult issue for downstream consumers. Typically, the current capture instance will continue to retain its shape when DDL changes are applied to its associated source table. The logic for change data capture process is embedded in the stored procedure an internal server function built as part of server and also used by transactional replication to harvest changes from the transaction log. The transactional logreader alone is used to satisfy the change data needs for both of these consumers. This strategy significantly reduces log contention when both replication and change data capture are enabled for the same database. To ensure a transactionally consistent boundary across all the change data capture change tables that it populates, the capture process opens and commits its own transaction on each scan cycle. It detects when tables are newly enabled for change data capture, and automatically includes them in the set of tables that are actively monitored for change entries in the log. Similarly, disabling change data capture will also be detected, causing the source table to be removed from the set of tables actively monitored for change data. When processing for a section of the log is finished, the capture process signals the server log truncation logic, which uses this information to identify log entries eligible for truncation. Server Agent jobs are typically associated with a change data capture enabled database. The capture job is also created when both change data capture and transactional replication are enabled for a database, and the transactional log reader job is removed because the database no longer has defined publications. Incorporating the teachings of Hyde into Vasudevan would produce data integration system is disclosed which enables dynamically switching between sources for loading data into a data warehouse by utilizing a source-dependent data store at the data warehouse, as disclosed by Hyde, (see Abstract). 
However, Vasudevan and Hyde do not appears to specifically disclose store the change to the target computing system, dynamically install User-Defined Functions (UDF functions) in the source and target systems in order to control the agents to perform the coordinated actions. 
 In the same field of endeavor, Lerios discloses store the change to the target computing system, dynamically install User-Defined Functions (UDF functions) in the source and target systems in order to control the agents to perform the coordinated actions (Lerios disclose user-defined functions are routines that accept parameters, perform an action, such as complex calculation, and return the result of that action as a value. The return value can either be single scalar/table-value/system functions value or a result set. A user-defined function takes zero or more input parameters and returns either a scalar value or a table. The system can detect concurrent changes and operating system to target any data. This behavior is different from parameters with default values in user-defined stored procedures in which omitting the parameter also implies the default value. For example, in their lower section, either a tabular representation of the table (e.g., a table with 2D coordinates and/or classification/type for each point) and/or a visualization driven by the table values (e.g., a scatter plot of the same 2D points, using color to distinguish point classes), (see Lerios: Para. 0036, 0076-0083, 0113-0115 and 0129). Creating own functions, these functions will be applied across the data and use the built in functions. Functions provide a consistent way to accept parameters, run logical routines like looping statements, and perform complex calculations, output data. Scalar functions take in one or more parameters, process them through the code, and then outputs a single value. The table valued functions take in parameters ae well, but output but an entire table result set. This reads on the claim concept of store the change to the target computing system, dynamically install User-Defined Functions (UDF functions) in the source and target systems in order to control the agents to perform the coordinated actions). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the change data capture system can include target and distributed source of Vasudevan and Hyde in order to have incorporated the user-defined function (UDF) with different computing system, as disclosed by Lerios, since both of these mechanisms are directed to CDC techniques are used to identify changes. CDC can be the basis to synchronize another system with the same incremental changes, or to store an audit trail of changes. The audit trail may subsequently be used for other uses e.g. to update a data warehouse or to run analyses across the changes e.g. to identify patterns of changes. Server CDC or Change Data Capture is the process of capturing and recording changes made to the Microsoft SQL Server database. CDC records INSERT, UPDATE, and DELETE operations performed on a source table and then publishes this information to a target table. Change Data Capturing (CDC) is asynchronous by default. It can be applied when building caches, messaging, search engines, backups, and as part of a larger solution to alleviate system failures. Change data capture (CDC) is the process of capturing changes made at the data source and applying them throughout the enterprise. CDC minimizes the resources required for ETL (extract, transform, and load) processes because it only deals with data changes. The goal of CDC is to ensure data synchronicity. A user-defined function (UDF) is a function provided by the user of a program or environment, in a context where the usual assumption is that functions are built into the program or environment. A user defined function provides a mechanism for extending the functionality of the database server by adding a function, which can be evaluated in standard query language (usually SQL) statements. The SQL standard distinguishes between scalar and table functions. A scalar function returns only a single value (or NULL), whereas a table function returns a (relational) table comprising zero or more rows, each row with one or more columns. Defines the programming language in which the user defined function is implemented; examples include SQL, C, C# and Java. Defines the conventions that are used to pass the function parameters and results between the implementation of the function and the database system. A name for the function that is unique within the database. Stored procedures allow the user to group a set of SQL commands. A procedure can accept parameters and execute its SQL statements depending on those parameters. Incorporating the teachings of Lerios into Vasudevan and Hyde would produce the operation being received through an interface provided by the computing system, and wherein the operation is based at least in part on a Structured Query Language (SQL). At least one optimization can be performed based at least in part on the operation. The operation can be executed using at least the first data and the second data, as disclosed by Lerios, (see Abstract). 
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan et al. (US 2019/0102418 A1, hereinafter Vasudevan), in view of Hyde et al. (US 2017/0011087 A1, Hyde), in view of Lerios et al. (US 2016/0034547 A1, hereinafter Lerios) and in view of Zhu et al. (US 2014/0304229 A1, hereinafter Zhu). 
Regarding dependent claim(s) 3, the combination of Vasudevan, Hyde and Lerios discloses the system as in claim 1. However, the combination of Vasudevan, Hyde and Lerios do not appear to specifically disclose wherein the source computing system comprises the source table of the source computing system, wherein changes made to the source table are stored in the transaction log of the source computing system; the target computing system comprising a target table that stores data of the source table, the control system being configured to use the User-Defined Functions (UDF functions) to: cause  the first agent of the agents of the source computing system to detect the change in the source table by monitoring and parsing the transaction log; cause the first agent, in response to detecting the change~ to store the change in the change data table of the source computing system and to determine whether the source table is associated with the target table; in response to determining that the source table is associated with the target table, cause the second agent of the agents of the source computing system to read the change table, transmit the change over a connection between the source and target computing systems to the target computing system, the transmitted change being further indicative of the target table; cause the third agent of the agents of the target computing system to receive the transmitted change; cause the third agent to identify the target table as being concerned with the received change and to store the received change in the target table. 
In the same field of endeavor, Zhu discloses wherein the source computing system comprises the source table of the source computing system, wherein changes made to the source table are stored in the transaction log of the source computing system; the target computing system comprising a target table that stores data of the source table, the control system being configured to use the User-Defined Functions (UDF functions) to (Zhu discloses Every Server database has a transaction log that records all transactions and the database modifications that are made by each transaction. The transaction log is a critical component of the database and, if there is a system failure, the transaction log might be required to bring your database back to a consistent state. Source database 102 may include software, firmware and hardware or any combination thereof. The software may include one or more applications that create, delete and modify database tables, schemas, indexes, data, etc., stored in those tables. Target database 104 is a database in database system 100 that includes a copy of the state, data, tables, data types, indexes, etc., of source database, (See Zhu: Para. 0017-0026). A data record may include a function identifier that has a value indicative to the action performed by a transaction stored in a data record. Server user-defined functions are routines that accept parameters, perform an action, such as a complex calculation, and return the result of that action as a value. The return value can either be a single scalar value or a result set, (see Zhu: Para. 0033-0048 and FIG. 1-4). This reads on the claim concept of wherein the source computing system comprises the source table of the source computing system, wherein changes made to the source table are stored in the transaction log of the source computing system; the target computing system comprising a target table that stores data of the source table, the control system being configured to use the User-Defined Functions (UDF functions) to): 
cause the first agent of the agents of the source computing system to detect the change in the source table by monitoring and parsing the transaction log (agent replicates data from a source database to a target database. After replication, the target database contains accurate and current copies of data found in the source database. Example transaction logs may include text logs, database tables, etc. Transaction logs 110 may be created and/or maintained by source database by agent. Source database 102 includes transaction logs. The agent identifies relevant transactions in transaction logs, (see Zhu: Para. 0024-0027). This reads on the claim concept of cause the first agent of the agents of the source computing system to detect the change in the source table by monitoring and parsing the transaction log); 
cause the first agent, in response to detecting the change~ to store the change in the change data table of the source computing system and to determine whether the source table is associated with the target table (agent may also execute on the same or different computing device as source database 102, replication server 108 and target database. Agent 106 replicates transactions for tables and schemas stored in transaction logs 110 of source database 102. To replicate each transaction, replication agent 106 scans transaction logs 110 for data records having relevant transactions which is to determine associated with a target source. An identifier in the data record indicates a change in a table, index, etc., in source database. Source database 102 are properly replicated to target databases 104 before and after changes are made to tables, columns and/or indexes of source database, (see Zhu: Para. 0027-0038 and 0044-0046). This reads on the claim concept of cause the first agent, in response to detecting the change~ to store the change in the change data table of the source computing system and to determine whether the source table is associated with the target table); 
in response to determining that the source table is associated with the target table, cause the second agent of the agents of the source computing system to read the change table, transmit the change over a connection between the source and target computing systems to the target computing system, the transmitted change being further indicative of the target table (Zhu discloses agent jobs are typically associated with a change data capture enabled database one that is used to populate the database change tables, and one that is responsible for change table cleanup. Both jobs consist of a single step that runs a Transact database command. The Transact database command that is invoked is a change data capture defined stored procedure that implements the logic of the job. The change data capture agent jobs are removed when change data capture is disabled for a database. The capture job can also be removed when the first publication is added to a database, and both change data capture and transactional replication are enabled. That includes an identifier that indicates that a column from a table was deleted in source database within the target. The logic for change data capture process is embedded in the stored procedure, Returns the commands for transactions marked for replication. This stored procedure is executed at the Publisher on the publication database. An internal server function built as part of database and also used by transactional replication to harvest changes from the transaction log, (see Zhu Para. 0017-0035 and 0038-0047). Data definition or data description language (DDL) is a syntax for creating and modifying database objects such as tables, indexes, and users. DDL statements are similar to a computer programming language for defining data structures, especially database schemas. This reads on the claim concept of in response to determining that the source table is associated with the target table, cause the second agent of the agents of the source computing system to read the change table, transmit the change over a connection between the source and target computing systems to the target computing system, the transmitted change being further indicative of the target table); 
cause the third agent of the agents of the target computing system to receive the transmitted change; cause the third agent to identify the target table as being concerned with the received change and to store the received change in the target table (a target database 104 that requires DDL and other commands to maintain schema changes to tables, columns, indexes, etc. This ensures that the DML commands that manipulate data in target database 104 are processed properly subsequent to a schema change in source database. The schema of target database 104 may be generated or reinstated by accessing RASD 208 in replication agent. Target databases 104 before and after changes are made to tables, columns and/or indexes of source database. That are associated with data, tables, schemas and index changes that are performed on source database. Identify data records from DMS 210 that include an identifier that indicates, for example, that three columns were added to the new table The capture process is to scan the log and write column data and transaction related information to the change data capture change tables. All the change data capture change tables that it populates, the capture process opens and commits its own transaction on each scan cycle. It detects when tables are newly enabled for change data capture, and automatically includes them in the set of tables that are actively monitored for change entries in the log, (see Zhu: Para. 0031, 0033, 0035, 0038, 0042, 0044, 0045 and 0047). This reads on the claim concept of cause the third agent of the agents of the target computing system to receive the transmitted change; cause the third agent to identify the target table as being concerned with the received change and to store the received change in the target table). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the change data capture system can include target and distributed source by return result according to UDF of Vasudevan, Hyde and Lerios in order to have incorporated log base CDC, as disclosed by Zhu, since both of these mechanisms are directed to Logbased CDC allows you to react to data changes in near real-time without paying the price of spending CPU time on running polling queries repeatedly. By reading the database's log, you get the complete list of all data changes in their exact order of application. CDC, and in particular log-based change data capture, has become popular in the last two decades as organizations have discovered that sharing realtime transactional data from OLTP databases enables a wide variety of use-cases. The fast adoption of cloud solutions requires building real-time data pipelines from in-house databases, in order to ensure the cloud systems are continually up to date. Turning enterprise databases into a streaming source, without the constraints of batch windows, lays the foundation for today's modern data architectures. log-based change data capture is a better method to identify and capture change data. Database uses the log-based CDC technique for the same reasons we stated in that post: Log-based CDC minimizes the overhead on the source systems, reducing the chances of performance degradation. In addition, it is non-intrusive. It does not require changes to the application, such as adding triggers to tables would do. It is a light-weight but also a highly-performant way to ingest change data. While database reads DML operations (INSERTS, UPDATES, DELETES) from the database logs, these systems continue to run with high-performance for their end users. Stream uses log-based change data capture when ingesting from major enterprise databases including Oracle, HPE Nonstop, MySQL, PostgreSQL, MongoDB, among others. It minimizes CPU overhead on sources, does not require application changes, and substantial management overhead to maintain the solution. Incorporating the teachings of Zhu into Vasudevan, Hyde and Lerios would produce data capture for replication are provided. A data record from a transaction log of a source database indicative of a data element change is retrieved. A DDL command is generated from the retrieved data record. Once generated, the DDL command is distributed for replication to a target database such that the source database and the target database are synchronized, as disclosed by Zhu, (see Abstract). 
Regarding dependent claim(s) 4, the combination of Vasudevan, Hyde and Lerios discloses the system as in claim 3. However, the combination of Vasudevan, Hyde and Lerios do not appear to specifically disclose being configured to start the first, second and third agents using the User-Defined Functions (UDF functions) and following a predefined order and to stop the first agent after determining whether the source table is associated with the target table, to stop the second agent after the transmission of the change, and to stop the third agent after the change is stored in the target table. 
In the same field of endeavor, Zhu discloses being configured to start the first, second and third agents using the User-Defined Functions (UDF functions) and following a predefined order and to stop the first agent after determining whether the source table is associated with the target table, to stop the second agent after the transmission of the change, and to stop the third agent after the change is stored in the target table (Zhu discloses a replication agent (first, second and third) allows users to maintain data in separate databases. For example, a replication agent replicates data from a source database to a target database. After replication, the target database contains accurate and current copies of data found in the source database. This ensures that the data in the source and target databases is synchronized, and allows a user to retrieve data from either a source or a target database, as well as rely on the target database in case of the source database failure. A heterogeneous database environment that includes multiple source and target databases, several issues arise. Transaction logs 110 of source database 102 may include a single transaction log or multiple transaction logs. A data record or multiple data records having particular function identifiers, which is agents using the User- Defined Functions (UDF functions). Every Server database has a transaction log that records all transactions and the database modifications that are made by each transaction. The transaction log is a critical component of the database and, if there is a system failure, the transaction log might be required to bring your database back to a consistent state. Source database 102 may include software, firmware and hardware or any combination thereof. The software may include one or more applications that create, delete and modify database tables, schemas, indexes, data, etc., stored in those tables. Target database 104 is a database in database system 100 that includes a copy of the state, data, tables, data types, indexes, etc., of source database, (See Zhu: Para. 0017-0029). A data record may include a function identifier that has a value indicative to the action performed by a transaction stored in a data record. Server user-defined functions are routines that accept parameters, perform an action, such as a complex calculation, and return the result of that action as a value. The return value can either be a single scalar value or a result set, (see Zhu: Para. 0033-0048 and FIG. 1-4). Agent jobs are typically associated with a change data capture enabled database one that is used to populate the database change tables, and one that is responsible for change table cleanup. Both jobs consist of a single step that runs a Transact database command. The Transact database command that is invoked is a change data capture defined stored procedure that implements the logic of the job. The change data capture agent jobs are removed when change data capture is disabled for a database. The capture job can also be removed when the first publication is added to a database, and both change data capture and transactional replication are enabled. That includes an identifier that indicates that a column from a table was deleted in source database within the target. The logic for change data capture process is embedded in the stored procedure, Returns the commands for transactions marked for replication. This stored procedure is executed at the Publisher on the publication database. An internal server function built as part of database and also used by transactional replication to harvest changes from the transaction log, (see Zhu Para. 0017- 0035 and 0038-0047). This reads on the claim concept of being configured to start the first, second and third agents using the User-Defined Functions (UDF functions) and following a predefined order and to stop the first agent after determining whether the source table is associated with the target table, to stop the second agent after the transmission of the change, and to stop the third agent after the change is stored in the target table). 
Regarding dependent claim(s) 5, the combination of Vasudevan, Hyde and Lerios discloses the system as in claim 4. However, the combination of Vasudevan, Hyde and Lerios do not appear to specifically disclose being configured to start the third agent upon receiving an information indicating that the change is transmitted to the target computing system.  
In the same field of endeavor, Zhu discloses being configured to start the third agent upon receiving an information indicating that the change is transmitted to the target computing system (Zhu discloses agent reads the transaction logs in the source database, identifies the DDL commands and transmits those DDL commands to target databases. Replication agent 106 captures data records that include transactions from source database 102 and replicates those transactions to target databases, such as CDC system. Log access interface 202 may access transaction logs 110 using an API associated with source database. DDL generator 204 may receive a data record retrieved from DOM 212 that includes an identifier that a new table "T" was created. Then store this information in memory until it identifies data records from DMS 210 that include an identifier that indicate that columns "X", "V" and "Z" were added to the created table "T". The capture job is initiated by running the parameter less stored and this use invoke. Monitoring/indicates by identifier the change data capture process lets you determine if changes are being written correctly and with a reasonable latency to the change tables, (see Zhu: Para. 0031-0048). This reads on the claim concept of being configured to start the third agent upon receiving an information indicating that the change is transmitted to the target computing system). 
Regarding dependent claim(s) 6, the combination of Vasudevan, Hyde and Lerios discloses the system as in claim 5. However, the combination of Vasudevan, Hyde and Lerios do not appear to specifically disclose the information being received from the second agent. 
In the same field of endeavor, Zhu discloses the information being received from the second agent (receives and processes transactions and data received from replication agent 106. Replication server 108 disseminates those transactions to target databases 104 or other replication servers). A database Agent job is automatically created called cdc/capture. The capture job reads asynchronously from the Server transaction log to retrieve all modifications (DML statements) made to all CDC enabled tables. The changes are then written to a change table, (see Zhu: Para. 0028). This reads on the claim concept of the information being received from the second agent). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan et al. (US 2019/0102418 A1, hereinafter Vasudevan), in view of Hyde et al. (US 2017/0011087 A1, Hyde), in view of Lerios et al. (US 2016/0034547 A1, hereinafter Lerios) and in view of Baldasaro et al. (US 2019/0310891 A1, hereinafter Baldasaro). 
Regarding dependent claim(s) 8, the combination of Vasudevan, Hyde and Lerios discloses the system as in claim 1. However, the combination of Vasudevan, Hyde and Lerios do not appear to specifically disclose being configured to perform the installation of the User-Defined Functions (UDF functions) in case the change is a first change that occurred in the data of the source computing system.  
In the same field of endeavor, Baldasaro discloses being configured to perform the installation of the UserDefined Functions (UDF functions) in case the change is a first change that occurred in the data of the source computing system (Baldasaro discloses the changes the value of a data item in a particular class of data items may affect only one of the items in that class. May track changes in the value of a data item on a fine-grained basis (e.g., at regular, relatively small intervals). A user-defined function (UDP) 626. The UDP provides a mechanism for the DMBS 628 to transfer data to or receive data from the database stored in the data stores 624 that are managed by the DBMS, (see Baldasaro: Para. 0082-0088, 0134, 0135 and 0159). The tracking data structure 1306 may be a table, a database, a list, etc. The tracking data structure 1306 may be a single source of information (e.g., a single table) that identifies, on a granular basis as defined by the use case, the value of the data item at a given time. This reads on the claim concept of being configured to perform the installation of the User- Defined Functions (UDF functions) in case the change is a first change that occurred in the data of the source computing system). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the change data capture system can include target and distributed source by return result according to UDF of Vasudevan, Hyde and Lerios in order to have incorporated changes to the data item can be key field already exists, as disclosed by Baldasro, since both of these mechanisms are directed to change data is made available to change data capture consumers through table-valued functions. The commit time of each transaction with an associated entry in a database change table is available in the table. Change data capture supports up to two capture instances for a single tracked source table. The principal use of this capability is to accommodate a transition between multiple capture instances when data definition language (DDL) changes to the source table expand the set of available columns for tracking. The change retention value specifies the time period for which change tracking information is kept. Change tracking information that is older than this time period is removed periodically. When you are setting this value, you should consider how often applications will synchronize with the tables in the database. The specified retention period must be at least as long as the maximum time period between synchronizations. If an application obtains changes at longer intervals, the results that are returned might be incorrect because some of the change information has probably been removed. Change tracking must be enabled for each table that you want tracked. When change tracking is enabled, change tracking information is maintained for all rows in the table that are affected by a DML operation. Incorporating the teachings of Baldasaro into Vasudevan, Hyde and Lerios would produce data structure and creates a highly granular log of changes to the data item. Using this data structure, the time-varying nature of changes to the data item can be determined. The data structure may be used to identify characteristics associated with a regularly performed action, to examine how adherence to the action affects a system, and to identify outcomes of non-adherence. Fungible data items may be mapped to a remediable condition or remedy class. This may be accomplished by automatically deriving conditions and remedial information from available information, matching the conditions to remedial classes or types via a customizable mapping, and then calculating adherence for the condition on the available information, as disclosed by Baldasaro, (see Abstract). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan et al. (US 2019/0102418 A1, hereinafter Vasudevan), in view of Hyde et al. (US 2017/0011087 A1, Hyde), in view of Lerios et al. (US 2016/0034547 A1, hereinafter Lerios) and in view of Russell et al. (US 2016/0294649 A1, hereinafter Russell et al).  
Regarding dependent claim(s) 9, the combination of Vasudevan, Hyde and Lerios discloses the system as in claim 1. However, the combination of Vasudevan, Hyde and Lerios do not appear to specifically disclose the coordinated actions comprising at least one of: configuration steps, installation of agents and coordination of start, stop and synchronization between the agents of the source computing system and the agents of the target computing systems. 
In the same field of endeavor, Russell discloses the coordinated actions comprising at least one of: configuration steps, installation of agents and coordination of start, stop and synchronization between the agents of the source computing system and the agents of the target computing systems (Russell discloses agent is a program that can make decisions or perform a service based on its environment, user input and experiences. These programs can be used to autonomously gather information on a regular, programmed schedule or when prompted by the user in provide target based configuration of log monitoring metadata. Associations may be synchronized for a specified tenant. When this action is performed, delta analysis can be performed between the agent for the data model data store and agent for the log analytics data store and perform the same delta analysis and synchronization. Installation of a log analytics agent onto a specific log collection location. The target-based processing pertains to associations made between one or more targets and one or more log sources and/or rules, (see Russell: Para. 0084-0104). A computer program that performs various actions continuously and autonomously on behalf of an individual or an organization, which is performs a task in the background at a particular schedule (coordinated actions). This reads on the claim concept of the coordinated actions comprising at least one of: configuration steps, installation of agents and coordination of start, stop and synchronization between the agents of the source computing system and the agents of the target computing systems). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the change data capture system can include target and distributed source by return result according to UDF of Vasudevan, Hyde and Lerios in order to have incorporated installation of agents, as disclosed by Russell, since both of these mechanisms are directed to agent program, using parameters the user has provided, searches all or some part of the internet, gathers information the user is interested in and presents it to them on a periodic or requested basis. Data intelligent agents can extract any specifiable information, such as included keywords or publication date. The agents act in their environment. The environment may contain other agents. A user-defined function takes zero or more input parameters and returns either a scalar value or a table. A parameter of the function has a default value, the keyword DEFAULT must be specified when calling the function to get the default value. This behavior is different from parameters with default values in user-defined stored procedures in which omitting the parameter also implies the default value. User-defined functions do not support output parameters. Change Data Capture (CDC), as its name suggests, is a design pattern that captures individual data changes instead of dealing with the entire data. Instead of dumping your entire database, using CDC, you would capture just the data changes made to the master database and apply them to the databases to keep both of your databases in sync. This is much more scalable because it only deals with data changes. Also, the replication can be done much faster, often in near real-time. Most modern RDBMS (e.g., MySQL) offer two built-in ways of capturing change data: through transaction logs, or triggers. Transaction logs are used by RDBMS primarily for database replication. For example, when you create a read replica of your MySQL database, your master and slave databases are kept in sync via the transaction logs (the bin-log for MySQL). It contains the history of changes made to rows (INSERT, UPDATE, and DELETEs) as well as data schema changes (DDL). RDBMS allows you to define triggers, which are functions (hooks) automatically called right before or after certain events (e.g., after insert or before update). You can define triggers to capture changes and then generate a changelog of your own. Incorporating the teachings of Russell into Vasudevan, Hyde and Lerios would produce collect, and analyze log records in an efficient manner. Computer program product provide target-based configuration of log monitoring metadata, as disclosed by Russell, (see Abstract). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan et al. (US 2019/0102418 A1, hereinafter Vasudevan), in view of Hyde et al. (US 2017/0011087 A1, Hyde), in view of Lerios et al. (US 2016/0034547 A1, hereinafter Lerios), in view of Russell et al. (US 2016/0294649 A1, hereinafter Russell et al) and in view of Mutalik et al. (US 2016/0077926 A1, hereinafter Mutalik). 
Regarding dependent claim(s) 10, the combination of Vasudevan, Hyde, Lerios and Russell discloses the system as in claim 9. However, the combination of Vasudevan, Hyde, Lerios and Russell do not appear to specifically disclose the predefined actions further comprising at least one of: catalog a source database server of the source computing system into a target database server of the target computing system; catalog a source database of the source computing system into a target database of the target computing system; uncatalog the source database server into the target database server; uncatalog the source database into the target database; list all catalogued database servers; list all catalogued databases; start or stop a capture service daemon for capturing data changes; start or stop an apply service daemon for propagating the changes to the target computing system; and store or update credentials of the source computing system in the target computing system. 
In the same field of endeavor, Mutalik discloses the predefined actions further comprising at least one of: catalog a source database server of the source computing system into a target database server of the target computing system; catalog a source database of the source computing system into a target database of the target computing system; uncatalog the source database server into the target database server; uncatalog the source database into the target database; list all catalogued database servers; list all catalogued databases; start or stop a capture service daemon for capturing data changes; start or stop an apply service daemon for propagating the changes to the target computing system; and store or update credentials of the source computing system in the target computing system (Mutalik discloses a replication target such that the data is recoverable from the replication target when a source application and one or more other intermediary replication targets are unavailable. The catalog action adds items to database or node and uncatalog is removes items. After-add state 1304; and 1312 Remove: removing a node (and reparenting its children to its parent), which results in a change to the tree as between after-add state 1304 and after-remove state. Protection Catalog Store 908, where information is cataloged about previous successful copies created in various pools that have not yet expired; and centralized History Store. The target pool selected for the copy implicitly designates the business operation being selected, e.g. backup, replication or restore. It relies on several data stores to capture information and persist it over time. Using a predefined non-lossy encoding technique and in which the encoded value would fit within the field for containing a hash signature; if so, placing the encoding in the field and marking the hash structure to indicate that the field contains encoded content for the deduplicated image; if not, generating a hash signature for the received content and placing the hash signature in the field and placing the received content in a corresponding content segment in said data store if it is unique. A target storage pool to update the target object, (see Mutalik: Para. 0080, 0107, 0218, 0253, FIG. 9 & 13). The communications schemes designed to tolerate faults can be broadly divided into proactive and reactive schemes. In the former, the failure-recovery process runs throughout the duration of the message transmission in anticipation of failures, while in the latter, the recovery process is initiated after detecting failure. Multi-hop routing network with is to dynamically combine with frequency network is an emerging concept for improving the energy consumption and node reachability. This reads on the claim concept of discloses the predefined actions further comprising at least one of: catalog a source database server of the source computing system into a target database server of the target computing system; catalog a source database of the source computing system into a target database of the target computing system; uncatalog the source database server into the target database server; uncatalog the source database into the target database; list all catalogued database servers; list all catalogued databases; start or stop a capture service daemon for capturing data changes; start or stop an apply service daemon for propagating the changes to the target computing system; and store or update credentials of the source computing system in the target computing system).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the change data capture system can include target and distributed source by return result according to UDF using by installation of agents of Vasudevan, Hyde, Lerios and Russell in order to have incorporated add and remove from the catalog store, as disclosed by Mutalik, since both of these mechanisms are directed to When you add several products with many similarities, duplication can help speed up the entry process and save you time. By copying a product, you can modify specific changes instead of repeatedly filling out the product information. Delete a single product or delete multiple products at once using a bulk action. When you delete a product, it's permanently removed from catalog store. Determining the staging disk based on the response can include determining there is no previously cataloged point-in-time snapshot for the volume, and allocating the staging disk from data storage of the computing device with a size based on the required size from the staging disk requirements. The size can be calculated based on a predetermined threshold that specifies a size of the staging disk that allows repeated back-ups to the staging disk without running out of storage. Determining that a previously cataloged point-in-time snapshot for the volume expired, and deleting the previously cataloged point-in-time snapshot. The method can include determining that a previously cataloged point-in-time snapshot for the volume is associated with a previous staging disk including a size below the required size from the staging disk requirements, and allocating the staging disk from data storage of the computing device with a size based on the required size from the staging disk requirements, wherein the staging disk does not include the previously cataloged point-in-time snapshot. It is possible to construct segmented backups optimized for different goals such as better resource utilization versus better failure-recovery delay. Incorporating the teachings of Mutalik into Vasudevan, Hyde, Lerios and Russell would produce backing up data to a replication target such that the data is recoverable from the replication target when a source application and one or more other intermediary replication targets are unavailable, as disclosed by Mutalik, (see Abstract). 
Claims 11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan et al. (US 2019/0102418 A1, hereinafter Vasudevan), in view of Hyde et al. (US 2017/0011087 A1, Hyde), in view of Lerios et al. (US 2016/0034547 A1, hereinafter Lerios) and in view of Willson (US 2012/0150791 A1, hereinafter Willson).    
Regarding dependent claim(s) 11, the combination of Vasudevan, Hyde and Lerios discloses the system as in claim 1. However, the combination of Vasudevan, Hyde and Lerios do not appear to specifically disclose being configured to install the User-Defined Functions (UDF functions) by: connecting to the source computing system via a predefined interface; installing a portion of the User-Defined Functions (UDF functions) in the source computing system; connecting to the target computing system via the predefined interface; installing another portion of the User-Defined Functions (UDF functions) in the target computing system; configuring the change data capture (CDC) system by invoking User-Defined Functions (UDF functions) in the source and target systems in a predefined order, being further configured to connect to the source and target computing systems as a system administrator of the source and target computing systems respectively. 
 In the same field of endeavor, Willson discloses being configured to install the User-Defined Functions (UDF functions) by: connecting to the source computing system via a predefined interface; installing a portion of the User-Defined Functions (UDF functions) in the source computing system; connecting to the target computing system via the predefined interface; installing another portion of the User-Defined Functions (UDF functions) in the target computing system; configuring the change data capture (CDC) system by invoking User-Defined Functions (UDF functions) in the source and target systems in a predefined order, being further configured to connect to the source and target computing systems as a system administrator of the source and target computing systems respectively (Willson discloses the input to the CDC process, an incoming data set, may already be transformed to match the data model of the target warehouse (e.g., normalized, business or natural key). Change data capture (CDC) is a process that captures changes made in a database, and ensures that those changes are replicated to a destination such as a data warehouse. This process pre-generates SQL statements (e.g., inserts and temporal updates) and, when loading data, retrieves and executes the SQL entirely within the data warehouse database. Partitioning the incoming data and separately processing each partition, importing incoming data into volatile tables before applying the data to target tables, filtering history from target table comparisons when not needed for the incoming data and a method to temporally normalize the data and any type of source system data {push or pull, new or old data, by identifying and sequencing net change information, (see Willson: Para. 0033-0040). The change data capture system also can invoke passive primary key uniqueness and foreign key integrity checking, if not separately invoked, per functional requirements, such as user-defined functions are routines that accept parameters, perform an action, such as a complex calculation, and return the result of that action as a value. The return value can either be a single scalar value or a result set, (see Willson: Para. 0072-0100). Input and output of data with other devices that may be connected to computing device. A database server 16 is connected to a database 20 containing information on a variety of matters, as described below in greater detail, (see Willson: Para. 0042-0050). This reads on the claim concept of being configured to install the User-Defined Functions (UDF functions) by: connecting to the source computing system via a predefined interface; installing a portion of the User- Defined Functions (UDF functions) in the source computing system; connecting to the target computing system via the predefined interface; installing another portion of the User-Defined Functions (UDF functions) in the target computing system; configuring the change data capture (CDC) system by invoking User-Defined Functions (UDF functions) in the source and target systems in a predefined order, being further configured to connect to the source and target computing systems as a system administrator of the source and target computing systems respectively). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the change data capture system can include target and distributed source by return result according to UDF of Vasudevan, Hyde and Lerios in order to have incorporated connect to the source and target computing systems as a system administrator, as disclosed by Willson, since both of these mechanisms are directed to system administrators are critical to the reliable and successful operation of an organization and its network operations center and data center. It is imperative that all new data is consistent with your existing database entries, i.e. email address, telephone number and so forth. If not, you'll end up with unmanageable entries on your database, creating extra work and potential confusion further down the line. Running a de-duplication programmer on a regular basis ensures that customers' data isn't being multiplied on your database. The more data there is, the more complicated the replication becomes, because new data is constantly being added, and existing data is constantly changing. Every action taken by a business's customers, employees, suppliers, and partners is potentially one or more rows of data to replicate. In contrast to bulk data updates, continuous CDC results in faster updates and more efficient scaling as more data becomes available for analysis. It connects to a SQL Server database/cluster, it reads a consistent snapshot of all of the schemas. When that snapshot is complete, the connector continuously streams the changes that were committed to SQL Server and generates corresponding insert, update and delete events. All of the events for each table are recorded in a separate Kafka topic, where they can be easily consumed by applications and services. The database operator must enable CDC for the table(s) that should be captured by the connector. The connector then produces a change event for every row-level insert, update, and delete operation that was published via the CDC API, recording all the change events for each table in a separate Kafka topic. The client applications read the Kafka topics that correspond to the database tables they're interested in following, and react to every row-level event it sees in those topics. Incorporating the teachings of Willson into Vasudevan, Hyde and Lerios would produce identify and sequence net changes between the incoming data and data previously stored within the data warehouse, as disclosed by Willson, (see Abstract).
Regarding dependent claim(s) 13, the combination of Vasudevan, Hyde and Lerios discloses the system as in claim 1. However, the combination of Vasudevan, Hyde and Lerios do not appear to specifically disclose being configured to install the User-Defined Functions (UDF functions) by: connecting to the source computing system via a predefined interface; installing a portion of the User-Defined Functions (UDF functions) in the source computing system; connecting to the target computing system via the predefined interface; installing another portion of the User-Defined Functions (UDF functions) in the target computing system; configuring the change data capture (CDC) system by invoking User-Defined Functions (UDF functions) in the source and target systems in a predefined order, wherein invoking the User-Defined Functions (UDF functions) is performed by SQL commands. 
In the same field of endeavor, Willson discloses being configured to install the User-Defined Functions (UDF functions) by: connecting to the source computing system via a predefined interface; installing a portion of the User-Defined Functions (UDF functions) in the source computing system; connecting to the target computing system via the predefined interface; installing another portion of the User-Defined Functions (UDF functions) in the target computing system; configuring the change data capture (CDC) system by invoking User-Defined Functions (UDF functions) in the source and target systems in a predefined order, wherein invoking the User-Defined Functions (UDF functions) is performed by SQL commands (Willson discloses SQL commands are the instructions used to communicate with a database to perform tasks, functions, and queries with data. This process pregenerates SQL statements (e.g., inserts and temporal updates) and, when loading data, retrieves and executes the SQL entirely within the data warehouse database. The input to the CDC process, an incoming data set, may already be transformed to match the data model of the target warehouse (e.g., normalized, business or natural key). Change data capture (CDC) is a process that captures changes made in a database, and ensures that those changes are replicated to a destination such as a data warehouse. This process pre-generates SQL statements (e.g., inserts and temporal updates) and, when loading data, retrieves and executes the SQL entirely within the data warehouse database. Partitioning the incoming data and separately processing each partition, importing incoming data into volatile tables before applying the data to target tables, filtering history from target table comparisons when not needed for the incoming data and a method to temporally normalize the data and any type of source system data {push or pull, new or old data, by identifying and sequencing net change information, (see Willson: Para. 0033-0040 and 0042-0056). The change data capture system also can invoke passive primary key uniqueness and foreign key integrity checking, if not separately invoked, per functional requirements, such as user-defined functions are routines that accept parameters, perform an action, such as a complex calculation, and return the result of that action as a value. The return value can either be a single scalar value or a result set, (see Willson: Para. 0072- 0100). input and output of data with other devices that may be connected to computing device. A database server 16 is connected to a database 20 containing information on a variety of matters, as described below in greater detail, (see Willson: Para. 0042-0050). This reads on the claim concept of being configured to install the User-Defined Functions (UDF functions) by: connecting to the source computing system via a predefined interface; installing a portion of the User-Defined Functions (UDF functions) in the source computing system; connecting to the target computing system via the predefined interface; installing another portion of the User-Defined Functions (UDF functions) in the target computing system; configuring the change data capture (CDC) system by invoking User-Defined Functions (UDF functions) in the source and target systems in a predefined order, wherein invoking the User-Defined Functions (UDF functions) is performed by SQL commands). 
Regarding dependent claim(s) 14, the combination of Vasudevan, Hyde and Lerios discloses the system as in claim 1. However, the combination of Vasudevan, Hyde and Lerios do not appear to specifically disclose wherein installing the User-Defined Functions (UDF functions) comprises loading the User- Defined Functions (UDF functions) into the source and target computing systems using SQL commands. 
 In the same field of endeavor, Willson discloses wherein installing the User-Defined Functions (UDF functions) comprises loading the User-Defined Functions (UDF functions) into the source and target computing systems using SQL commands (Willson discloses assigned and efficiently applied to new sequenced rows and updates to end timestamps defining the time period in the target data warehouse using only ANSI SQL. This process pre-generates SQL statements (e.g., inserts and temporal updates) and, when loading data, retrieves and executes the SQL entirely within the data warehouse database. SQL commands are the instructions used to communicate with a database to perform tasks, functions, and queries with data. This process pre-generates SQL statements (e.g., inserts and temporal updates) and, when loading data, retrieves and executes the SQL entirely within the data warehouse database. The input to the CDC process, an incoming data set, may already be transformed to match the data model of the target warehouse (e.g., normalized, business or natural key). Change data capture (CDC) is a process that captures changes made in a database, and ensures that those changes are replicated to a destination such as a data warehouse. This process pregenerates SQL statements (e.g., inserts and temporal updates) and, when loading data, retrieves and executes the SQL entirely within the data warehouse database. Partitioning the incoming data and separately processing each partition, importing incoming data into volatile tables before applying the data to target tables, filtering history from target table comparisons when not needed for the incoming data and a method to temporally normalize the data and any type of source system data (push or pull, new or old data, by identifying and sequencing net change information, (see Willson: Para. 0033-0040, 0042-0056, 0100-0125). SQL commands are the instructions used to communicate with a database to perform tasks, functions, and queries with data. SQL commands can be used to search the database and to do other functions like creating tables, adding data to tables, modifying data, and dropping tables. This reads on the claim concept of wherein installing the User-Defined Functions (UDF functions) comprises loading the User-Defined Functions (UDF functions) into the source and target computing systems using SQL commands). 
Regarding dependent claim(s) 15, the combination of Vasudevan, Hyde and Lerios discloses the system as in claim 1. However, the combination of Vasudevan, Hyde and Lerios do not appear to specifically disclose the source and target computing systems supporting a SQL interface, wherein the User-Defined Functions (UDF functions) comprise SQL statements. 
In the same field of endeavor, Willson discloses the source and target computing systems supporting a SQL interface, wherein the User-Defined Functions (UDF functions) comprise SQL statements (Willson discloses Source system table rows (e.g., messages or snapshots) are written to the W table using a table-specific transformation. INSERT SELECT set logic may be used. SQL statements are used to perform tasks such as update data on a database, or retrieve data from a database by using the functions within the code, (see Willson: Para. 0081-0112 and 0142-0157). This reads on the claim concept of the source and target computing systems supporting a SQL interface, wherein the User-Defined Functions (UDF functions) comprise SQL statements).  
Regarding dependent claim(s) 17, the combination of Vasudevan, Hyde and Lerios discloses the system as in claim 16. However, the combination of Vasudevan, Hyde and Lerios do not appear to specifically disclose further comprising automatically detecting a change in data of the source computing system, wherein the installing of the User-Defined Functions (UDF functions) is performed in response to detecting the change. 
In the same field of endeavor, Willson discloses further comprising automatically detecting a change in data of the source computing system, wherein the installing of the User-Defined Functions (UDF functions) is performed in response to detecting the change (Willson discloses pre-processing to detect changes within the data and/or to ensure unique valid time periods to enable creation of a load set of candidate rows for every target table, regardless of the interface type, (see Willson: Para. 0100-0125 and FIG. 3-16). The input to the CDC process, an incoming data set, may already be transformed to match the data model of the target warehouse (e.g., normalized, business or natural key). Change data capture (CDC) is a process that captures changes made in a database, and ensures that those changes are replicated to a destination such as a data warehouse. This process pregenerates SQL statements (e.g., inserts and temporal updates) and, when loading data, retrieves and executes the SQL entirely within the data warehouse database. Partitioning the incoming data and separately processing each partition, importing incoming data into volatile tables before applying the data to target tables, filtering history from target table comparisons when not needed for the incoming data and a method to temporally normalize the data and any type of source system data (push or pull, new or old data, by identifying and sequencing net change information, (see Willson: Para. 0033-0040). The change data capture system also can invoke passive primary key uniqueness and foreign key integrity checking, if not separately invoked, per functional requirements, such as user-defined functions are routines that accept parameters, perform an action, such as a complex calculation, and return the result of that action as a value. The return value can either be a single scalar value or a result set, (see Willson: Para. 0072-0100). Input and output of data with other devices that may be connected to computing device. A database server 16 is connected to a database 20 containing information on a variety of matters, as described below in greater detail, (see Willson: Para. 0042-0050). This reads on the claim concept of further comprising automatically detecting a change in data of the source computing system, wherein the installing of the User-Defined Functions (UDF functions) is performed in response to detecting the change). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the change data capture system can include target and distributed source by return result according to UDF of Vasudevan, Hyde and Lerios in order to have incorporated connect to the source and target computing systems as a system administrator, as disclosed by Willson, since both of these mechanisms are directed to system administrators are critical to the reliable and successful operation of an organization and its network operations center and data center. It is imperative that all new data is consistent with your existing database entries, i.e. email address, telephone number and so forth. If not, you'll end up with unmanageable entries on your database, creating extra work and potential confusion further down the line. Running a de-duplication programmer on a regular basis ensures that customers' data isn't being multiplied on your database. The more data there is, the more complicated the replication becomes, because new data is constantly being added, and existing data is constantly changing. Every action taken by a business's customers, employees, suppliers, and partners is potentially one or more rows of data to replicate. In contrast to bulk data updates, continuous CDC results in faster updates and more efficient scaling as more data becomes available for analysis. It connects to a SQL Server database/cluster, it reads a consistent snapshot of all of the schemas. When that snapshot is complete, the connector continuously streams the changes that were committed to SQL Server and generates corresponding insert, update and delete events. All of the events for each table are recorded in a separate Kafka topic, where they can be easily consumed by applications and services. The database operator must enable CDC for the table(s) that should be captured by the connector. The connector then produces a change event for every row-level insert, update, and delete operation that was published via the CDC API, recording all the change events for each table in a separate Kafka topic. The client applications read the Kafka topics that correspond to the database tables they're interested in following, and react to every row-level event it sees in those topics. Incorporating the teachings of Willson into Vasudevan, Hyde and Lerios would produce identify and sequence net changes between the incoming data and data previously stored within the data warehouse, as disclosed by Willson, (see Abstract). 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan et al. (US 2019/0102418 A1, hereinafter Vasudevan), in view of Hyde et al. (US 2017/0011087 A1, Hyde), in view of Lerios et al. (US 2016/0034547 A1, hereinafter Lerios), in view of Willson (US 2012/0150791 A1, hereinafter Willson) and Zhu et al. (US 2014/0304229 A1, hereinafter Zhu). 
Regarding dependent claim(s) 18, the combination of Vasudevan, Hyde, Lerios and Willson discloses the system as in claim 17. However, the combination of Vasudevan, Hyde, Lerios and Willson do not appear to specifically disclose further comprising automatically parsing the transaction log of the source computing system, for detecting the change, in accordance with a predefined capture frequency. 
In the same field of endeavor, Zhu discloses further comprising automatically parsing the transaction log of the source computing system, for detecting the change, in accordance with a predefined capture frequency (Zhu discloses a data record indicative of a data element change from transaction logs of a source database. Generate a DDL command compatible with a target database using the retrieved data record. The transaction log (automatically parsing) is a critical component of the database. If there is a system failure, you will need that log to bring your database back to a consistent state. Server database has a transaction log that records all transactions and the database modifications made by each transaction (frequency capture within predefined). The log cache is managed separately from the buffer cache for data pages, which results in simple, fast, and robust code within the Server Database Engine. Change data capture (CDC) is a set of software design patterns used to determine and track/detect the data that has changed so that action can be taken using the changed data. Transactional databases store all changes in a transaction log in order to recover the committed state of the database should the database crash for whatever reason. Log based CDC takes advantage of this aspect of the transactional database to read the changes from the log, (see Zhu: Para. 0020-0045). This reads the claim concept of further comprising automatically parsing the transaction log of the source computing system, for detecting the change, in accordance with a predefined capture frequency). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the change data capture system can include target and distributed source by return result according to UDF of Vasudevan, Hyde, Lerios and Willson in order to have incorporated log base CDC, as disclosed by Zhu, since both of these mechanisms are directed to Log-based CDC allows you to react to data changes in near real-time without paying the price of spending CPU time on running polling queries repeatedly. By reading the database's log, you get the complete list of all data changes in their exact order of application. CDC, and in particular log-based change data capture, has become popular in the last two decades as organizations have discovered that sharing real-time transactional data from OLTP databases enables a wide variety of use-cases. The fast adoption of cloud solutions requires building real-time data pipelines from in-house databases, in order to ensure the cloud systems are continually up to date. Turning enterprise databases into a streaming source, without the constraints of batch windows, lays the foundation for today's modern data architectures. Log-based change data capture is a better method to identify and capture change data. Database uses the log-based CDC technique for the same reasons we stated in that post: Log-based CDC minimizes the overhead on the source systems, reducing the chances of performance degradation. In addition, it is non-intrusive. It does not require changes to the application, such as adding triggers to tables would do. It is a light-weight but also a highly-performant way to ingest change data. While database reads DML operations (INSERTS, UPDATES, DELETES) from the database logs, these systems continue to run with high-performance for their end users. Stream uses log-based change data capture when ingesting from major enterprise databases including Oracle, HPE Nonstop, MySQL, PostgreSQL, MongoDB, among others. It minimizes CPU overhead on sources, does not require application changes, and substantial management overhead to maintain the solution. Incorporating the teachings of Zhu into Vasudevan, Hyde, Lerios and Willson would produce data capture for replication are provided. A data record from a transaction log of a source database indicative of a data element change is retrieved. A DDL command is generated from the retrieved data record. Once generated, the DDL command is distributed for replication to a target database such that the source database and the target database are synchronized, as disclosed by Zhu, (see Abstract). 
Regarding claim 19, (drawn method): claim 19 is method claims respectively that correspond to system of claim 3. Therefore, 19 is rejected for at least the same reasons as the system of 3. 
Regarding claim 20, (drawn method): claim 20 is method claims respectively that correspond to system of claim 4. Therefore, 20 is rejected for at least the same reasons as the system of 4. 
                                                                Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art.   
Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164       

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164